PER CURIAM.
Having considered the briefs, the record, and the oral argument presented by counsel we find this case is controlled by Stan Musial and Biggie’s, Inc. v. Department of Revenue, 363 So.2d 375 (Fla. 1st DCA 1978); cert. granted, Case No. 55,711 Florida Supreme Court, and affirm.
We agree with the Fourth District Court of Appeal however that the question is one of great public interest, Roger Dean Enterprises, Inc. v. Department of Revenue, 371 So.2d 101 (Fla. 4th DCA) [rehearing granted, 1 FLW 64,1979], cert. granted, Case No. 55,971 Florida Supreme Court. Therefore we certify the question to the Supreme *24Court: Is the gain from an out-of-state sale of stock held by a foreign corporation doing business in Florida taxable under the Florida Corporate Income Tax Code, and if so what method of computation should be used?
AFFIRMED.
ERVIN, Acting C. J., and BOOTH and LARRY G. SMITH, JJ., concur.